United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 07-1913
      ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Carlos R. Brandon,                      *
                                        *
            Appellant.                  *

      ___________
                                            Appeals from the United States
      No. 07-2031                           District Court for the
      ___________                           Western District of Missouri.

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Dayron T. Johnson,                      *
                                        *
            Appellant.                  *

                                  ___________

                             Submitted: January 16, 2008
                                Filed: April 7, 2008
                                 ___________
Before COLLOTON and SHEPHERD, Circuit Judges, and ERICKSON,1 District
Judge.
                         ___________

SHEPHERD, Circuit Judge.

       After a shooting and two car chases, officers of the Kansas City, Missouri
Police Department arrested several members of a crack cocaine distribution ring. Two
of the ring members, Carlos Brandon and Dayron Johnson, are before us to challenge
their convictions and sentences of life imprisonment. Brandon was convicted of
conspiracy to distribute cocaine base, possession with intent to distribute cocaine base,
and possession of firearms in relation to a drug trafficking crime. Johnson was
convicted of conspiracy to distribute cocaine base, distribution of cocaine base,
possession with intent to distribute cocaine base, being a felon in possession of a
firearm, and possession of a firearm in relation to a drug trafficking crime.

      Upon review of the arguments and record, we find no error except for the
imposition of a concurrent life sentence on one of Brandon’s convictions. In all other
respects, we affirm the judgments of the district court.2

                                           I.

      This summary of the facts reflects our view of the evidence in the light most
favorable to the verdicts. See United States v. Grover, 511 F.3d 779, 781-82 (8th Cir.
2007).




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -2-
       In June of 2004, Darneice Johnson and her ten-year-old daughter moved into
a house at 4406 Wayne Avenue in Kansas City, Missouri. Jessie Andrews was a drug
dealer and the father of Ms. Johnson’s3 daughter. Andrews had been involved in some
shootings and needed a safe place to stay that summer. Even though the two were no
longer together romantically, Ms. Johnson allowed Andrews to spend the nights at her
home, sleeping in their daughter’s bedroom.

       Ms. Johnson worked two shifts per day and was not home much. Andrews soon
had the run of the house. He kept ecstasy, marijuana, and cocaine there, and about 20
firearms in the basement. He put tens of thousands of dollars from drug sales in a
small file cabinet. In the kitchen, he would cook the cocaine into crack (“cocaine
base”). Brandon and his girlfriend also moved into the house that summer. Brandon
was a longtime friend of Andrews and Ms. Johnson. Ms. Johnson’s cousin, Johnson,
was also a friend of Andrews and visited almost daily.

       On September 13, 2004, Kansas City police officers responded to a report of
a shooting at 4406 Wayne Avenue. There were spent gun shell casings and blood on
the front porch of the house. Inside the house were guns, broken glass, and bullet
holes. The officers cleared five occupants from the house, who gave their names as
Marcus Noel, Darneice Johnson, Jamalla Andrews, Maria Lopez, and Carlos Brandon.
“Marcus Noel” was a pseudonym given by Johnson; he had been shot in the foot and
was transported to a hospital. After the police obtained a search warrant, crime scene
technicians recovered seven handguns, a carbine, three assault rifles, 159 grams of
cocaine base, 365 grams of powder cocaine, ammunition, and $70,257.96 in cash.

       Detective Darla Harris investigated the shooting by attempting to follow up
with the individuals who gave their names on September 13. She sent letters to 2723


      3
       In this opinion, the Appellant Dayron T. Johnson is referred to as “Johnson”
and cooperating witness Darneice Johnson is referred to as “Ms. Johnson.”

                                         -3-
Forest Avenue, the address that “Marcus Noel” had given, but the letters were
returned. On September 27, she went to the address, and saw a person come from the
residence and lean into a vehicle, which she interpreted as indicative of a narcotics
transaction in progress. Harris then arranged for a confidential informant to make a
controlled buy of narcotics from the residence at 2723 Forest. Based on the controlled
buy, Harris and her partner Don Stanze procured a warrant to search the residence,
which they planned to execute on September 29.

       As officers prepared to serve the search warrant, a white SUV pulled up to 2723
Forest Avenue. Its occupants briefly entered the residence, and then returned to the
SUV and departed. Advised that the vehicle was wanted in connection to a possible
homicide, Sergeant Charles Huth pulled up behind the SUV and attempted to stop it.
The SUV accelerated and struck a traffic sign as it turned. The SUV dodged into an
alley, and was finally halted by a large piece of heavy equipment that blocked its path.
The passenger appeared to throw out a gun, then he and the driver fled on foot.

       Sergeant Huth chased the passenger and caught him by discharging a Taser.
Another officer placed the passenger in handcuffs and searched him for weapons. A
Missouri identification card in the passenger’s pocket revealed him to be Brandon.
The officer found plastic baggies in Brandon’s pants pocket, containing substances
that were later determined to be 37.92 grams of cocaine base and 12.03 grams of
cocaine. The police found 13.85 grams of cocaine in the ashtray of the SUV and
recovered a handgun and a loaded assault rifle from the alley, next to the SUV. The
police also apprehended William Carter, the other occupant of the SUV.

      Detectives of the Kansas City Police Department continued to investigate drug
crimes related to the September 13 shooting. Based on information they received
from a confidential informant, on December 8, 2004, Detectives Stanze and Harris
arranged for a controlled buy of cocaine base. As the detectives watched from a
surveillance position, the informant purchased 1.75 grams of cocaine base from an

                                          -4-
occupant of a Nissan Altima. After the purchase, the informant told Stanze that he
had seen a handgun and an assault rifle in the car. With that information, Detective
Stanze directed nearby officers to stop the vehicle and detain its occupants.

       The Nissan led the officers on another chase, hitting a police van before getting
high-centered on a small tree. Then Johnson stepped out of the passenger side of the
car, holding a handgun with a long magazine. An officer yelled “Gun!” Johnson
threw the gun back into the car and ran, but was soon arrested. Phillip Ellis, the driver
of the Nissan, was also arrested. In the car were 52.42 grams of cocaine base, two
semiautomatic handguns, and an assault rifle. Referring to an unmarked police
vehicle, Johnson spontaneously asked who was in the blue Ford Explorer. Then he
remarked that he wished he could have caught them alone, and would have “start[ed]
busting” or “unloaded” on them, but that the officers “ride too deep.” Officers who
heard these comments interpreted them as Johnson’s intention to shoot at the police.

                                           II.

       A grand jury indicted Brandon and Johnson, along with Andrews, Carter, Ellis,
and Ms. Johnson, with conspiracy to distribute and possess with intent to distribute
50 grams or more of cocaine base and some amount of cocaine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), 846 (Count One). The grand jury charged ten
other crimes, which we group according to the dates they allegedly occurred: the
September 13 charges (Counts Two through Four); the September 29 charges (Counts
Five through Seven); and the December 8 charges (Counts Eight through Eleven).

       Brandon, Johnson, and Andrews were indicted for the September 13 charges,
which alleged, Counts Two through Four: (2) possession with intent to distribute 50
grams or more of cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii); (3) possession
with intent to distribute cocaine, 21 U.S.C. § 841(a)(1); and (4) possession of 12
firearms in relation to drug trafficking crimes, 18 U.S.C. § 924(c)(1)(A). These

                                           -5-
charges all related to the drugs and guns found at 4406 Wayne Avenue after the
shooting on September 13, 2004.

       Brandon and Carter were indicted for the September 29 charges, all arising from
the white SUV chase. Counts Five through Seven alleged: (5) possession with intent
to distribute five grams or more of cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii);
(6) being a felon in possession of two firearms which had been transported in
interstate commerce, 18 U.S.C. § 922(g)(1); and (7) possession of two firearms in
relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A).

       Similarly, Johnson and Ellis were indicted for the December 8 charges, all
arising from the Nissan Altima chase. Johnson was charged with Counts Eight
through Eleven, which alleged: (8) distribution of a mixture or substance containing
a detectable amount of cocaine base, 21 U.S.C. § 841(a)(1); (9) possession with intent
to distribute a mixture or substance containing a detectable amount of cocaine base,
in an amount of 50 grams or more, 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii); (10) being
a felon in possession of a firearm which had been transported in interstate commerce,
18 U.S.C. § 922(g)(1); and (11) possession of a firearm in relation to a drug
trafficking crime, 18 U.S.C. § 924(c)(1)(A). Ellis was indicted on the drug charges,
Counts Eight and Nine.

       Prior to trial, the Government informed the district court that Brandon had two
previous felony convictions for possession of cocaine base, and that Johnson had three
previous felony convictions for possession of cocaine base. See 21 U.S.C. § 851(a).
Each of the convictions had been entered in the courts of the State of Missouri. Due
to these prior convictions, the statutory minimum penalty for Counts One, Two, and
Nine was life imprisonment. 21 U.S.C. § 841(b)(1)(A). The statutory minimum
penalty for Count Five was increased to ten years to life imprisonment. 21 U.S.C. §
841(b)(1)(B).



                                          -6-
        Brandon, Johnson, and Carter were tried before a jury. The other three
indictees had entered into plea agreements and agreed to testify at the trial. At the
trial, Ms. Johnson and Andrews detailed Brandon and Johnson’s involvement in the
drug and gun activities at 4406 Wayne Avenue. Ellis testified as to Brandon’s and
Johnson’s activities there, said that he drove around with Johnson to sell cocaine, and
described the car chase on December 8, 2004.

       After he testified, Ellis wrote a note to Brandon from jail stating that he had lied
during parts of his testimony. All defendants moved for a mistrial; the motion was
denied. Ellis was recalled and corrected his testimony, explaining that Brandon was
responsible for more drugs than Ellis had previously testified. Ellis further corrected
his testimony to explain that both Brandon and Johnson possessed a greater variety
of firearms than he had previously described. On cross-examination, Ellis admitted
that he had lied in his previous testimony.

       Fifteen law enforcement officers testified about the suspects, drugs, guns, and
car chases. On direct examination, one of the police officers who pursued Brandon
in the white SUV chase mentioned that, “it was also related at that time that the
vehicle was wanted in regards to a possible homicide.” The district court had entered
an order in limine to exclude any reference to any homicide investigation or any
potential suspects in a homicide investigation. Brandon’s lawyer moved for a mistrial;
Johnson’s did not. The court denied the motion, but instructed the jury to disregard
any testimony it heard “regarding any potential crimes which are not involved in this
case which are not alleged in this case by the United States.”

       The jury found Brandon guilty of Count One—conspiracy to distribute and
possess with intent to distribute 50 grams or more of cocaine base and some amount
of cocaine, Count Five—possession with intent to distribute five grams or more of
cocaine base, and Count Seven—possession of two firearms in relation to a drug
trafficking crime. It found Johnson guilty of Count One, Count Eight—distribution

                                            -7-
of a mixture or substance containing a detectable amount of cocaine base, Count
Nine—possession with intent to distribute a mixture or substance containing a
detectable amount of cocaine base, in an amount of 50 grams or more, Count
Ten—being a felon in possession of a firearm, and Count Eleven—possession of a
firearm in relation to a drug trafficking crime. On Count One, the jury made a special
finding that Johnson possessed 50 grams or more of cocaine base, but no cocaine.
Verdicts of not guilty were returned on Counts Two, Three, Four, and Six. William
Carter was acquitted on all counts.

       Brandon’s presentence investigation report calculated that his total offense level
was 34 and his criminal history category was VI, which it stated would lead to a
Sentencing Guidelines range of 262 to 327 months if not for the statutory minimum
life sentence on Count One. Count Seven, a firearm charge, required a consecutive
sentence of five years. At the sentencing hearing, the district court commented that
“Mr. Brandon’s sentencing exposure is life imprisonment on Counts One and Five and
not less than ten years or more than life on Count Five plus five years consecutive as
a result of the conviction on Count Seven.” Without discussing the Guidelines range
for Count Five, the court sentenced Brandon to concurrent terms of life imprisonment
on Counts One and Five, and a consecutive term of five years on Count Seven.

      As for Johnson, the district court remarked that “there is no authority for me to
do anything other than impose the mandatory life sentence and the five-year
consecutive sentence.” Johnson received a life sentence on Counts One and Nine and
ten years on Count Ten, to be served concurrently. Five years, to be served
consecutively, were added for the Count Eleven firearm conviction.

                                          III.

      On appeal, Brandon asserts that the Government failed to prove the Count One
conspiracy, that the district court should have declared a mistrial, and that he was

                                           -8-
erroneously given a life sentence on Count Five. Johnson claims error in the
admission of evidence, the denial of his motions for a mistrial, and the use of his state-
court convictions to enhance his sentence to life imprisonment. We consider each of
these arguments.

                                            A.

       To sustain the verdict that Brandon is guilty of the Count One drug conspiracy,
the government must have established beyond a reasonable doubt (i) that there was
a conspiracy, that is, an agreement to distribute the drugs and possess the drugs with
intent to distribute them, (ii) that Brandon knew of the agreement, and (iii) that
Brandon knowingly joined the conspiracy. United States v. Hakim, 491 F.3d 843, 846
(8th Cir. 2007). We review the sufficiency of the evidence de novo, viewing the
evidence in the light most favorable to the verdict. Grover, 511 F.3d at 781-82. The
verdict will be upheld if there is any interpretation of the evidence that could lead a
reasonable jury to convict. Hakim, 491 F.3d at 845.

       Brandon asks us to dismantle the verdict by ignoring large portions of the
evidence against him. He asserts that the jury rejected all evidence relating to the
September 13 search at 4406 Wayne Avenue because it acquitted him of the
September 13 charges. Because there was no evidence that the drugs found after the
SUV chase came from an alleged co-conspirator, Brandon reckons that his conviction
“rests on the almost absurdly general, unsubstantiated claims of Ms. Johnson . . . .”
Her testimony is so incredible, he urges, that the jury’s verdict is necessarily the result
of speculation and must be reversed.

       Mindful of our standard of review, our inspection of the jury’s decision does
not touch the spots that Brandon attacks as infirm. Even if the verdicts on Count One
and the September 13 charges were rationally irreconcilable, we would have no power
to overturn either of them. United States v. Powell, 469 U.S. 57, 62-63 (1984); see

                                            -9-
United States v. Fuller, 374 F.3d 617, 623 (8th Cir. 2004) (discussing rule that
“inconsistent verdicts on the same indictment as to the same defendant are
unobjectionable”). Neither will we interfere with a jury that appears to base its verdict
on inconsistent evaluations of the same evidence. Fuller, 374 F.3d at 623 (upholding
conviction of aider and abettor when the principal defendant was acquitted). Contrary
to Brandon’s suggestions, we cannot omit the products of the September 13 search
from our review for sufficiency of the evidence.

       Likewise, we rarely scrutinize a jury’s decision to rely on the testimony of the
trial witnesses. See United States v. Crenshaw, 359 F.3d 977, 988 (8th Cir. 2004)
(discussing rejection only of “physically impossible” assertions). Ms. Johnson,
Andrews, and Ellis described Brandon’s involvement in the Count One conspiracy.
In addition, the Government offered the testimony of the law enforcement witnesses
and the physical evidence recovered at 4406 Wayne Avenue and from Brandon’s
arrest. Once it found the evidence to be credible, a reasonable jury would have no
trouble concluding that a conspiracy existed and that Brandon intentionally joined it.
We affirm the conviction.

                                           B.

       Johnson assigns error to the district court’s admission of his post-arrest
statement, protesting that the statements were irrelevant character evidence,
inadmissible under Rule 404(b) of the Federal Rules of Evidence. In the alternative,
Johnson argues that the probative value of the statements was substantially
outweighed by the possibility of unfair prejudice. Fed. R. Evid. 403. We review a
district court’s evidentiary ruling for an abuse of discretion. United States v.
Guerrero-Cortez, 110 F.3d 647, 652 (8th Cir. 1997).

     We cannot forget that Johnson was being tried for the possession of a firearm
on December 8, the day of the Nissan Altima chase. Once Johnson pleaded “not

                                          -10-
guilty,” the Government was compelled to prove the firearm charges beyond a
reasonable doubt. A jury could conceivably have doubts about whether the weapons
belonged to Phillip Ellis, the driver of the Nissan. To resolve those doubts, the jury
could interpret Johnson’s statements as an admission that he had a gun. Thus, the
statements were relevant and admissible to identify Johnson as the possessor of a
firearm. See Fed. R. Evid. 404(b) (“Evidence of other crimes, wrongs, or acts . . .
may, however, be admissible for . . . proof of. . . identity.”).

        Similar considerations imbue our analysis under Rule 403, which allows a
district court to exclude relevant evidence if its probative value is substantially
outweighed by the danger of unfair prejudice. Fed. R. Evid. 403. Unfair prejudice
does not refer to the legitimate probative force of the evidence, but rather its capacity
to lure a jury into declaring guilt for an improper reason. See United States v.
Jiminez, 487 F.3d 1140, 1145 (8th Cir. 2007). Coupled with testimony that Johnson
led the police on a dangerous chase and emerged from the vehicle with a firearm, the
added prejudicial effect of the “start busting” comment was negligible. On the other
hand, the probative value of identifying Johnson was high, because it resolved doubts
about whether Johnson or Ellis emerged from the vehicle with a firearm. The balance
falls in favor of admission; there was no abuse of discretion.

                                           C.

       Both Brandon and Johnson4 argue that a mistrial should have been granted
when the police officer referred to a “possible homicide” in connection to the white
SUV. Johnson separately argues that his right to a fair trial was violated by the
admission of Phillip Ellis’s false testimony. It is generally within the discretion of the
district court to decide whether the fairness of a trial has been compromised by


      4
         During the trial, Johnson did not object to the statements or move for a
mistrial; the result we reach, however, would be the same under a plain error standard.

                                          -11-
prejudicial testimony in violation of an order in limine. United States v. Urick, 431
F.3d 300, 304 (8th Cir. 2005). As such, the district court’s decision to deny a motion
for a mistrial is reviewed for an abuse of discretion. Id.

        Admission of a prejudicial statement is normally cured by striking the
testimony and instructing the jury to disregard the remark. Id. When the evidence of
guilt is substantial, we may find that the allegedly improper testimony was harmless.
United States v. Nelson, 984 F.2d 894, 897 (8th Cir. 1993). Brandon suggests that the
officer’s remarks indicated a conscious desire to get prejudicial information in front
of the jury, but the record does not support this characterization. Cf. United States v.
Beeks, 224 F.3d 741, 746 (8th Cir. 2000) (reviewing the record to reject the
Government’s “facile explanation”of why it violated an order in limine). On the
contrary, the officer explained that the United States Attorney instructed him not to
mention any homicide investigation, but he made a mistake. The district court swiftly
took corrective action by issuing a curative instruction. Corrective action was also
taken for the Ellis misstatements—Ellis was recalled, and admitted that he had lied by
not fully stating the extent of the defendants’ criminal activity. The jury was able to
account for Ellis’s misstatements in its credibility determinations.

      Having thoroughly reviewed the trial record, we find that the corrective actions
of the district court were adequate to cure the prejudicial effect of the “possible
homicide” statements and Ellis’s false testimony. Any residual prejudice that may
have survived the curative actions was harmless when compared to the very strong
evidence of Brandon and Johnson’s guilt. See Nelson, 984 F.2d at 897. We affirm
the denial of the motions for mistrial.

                                          D.

       Johnson received mandatory life sentences for Counts One and Nine, based on
the information of prior felony convictions filed by the Government. See 21 U.S.C.

                                         -12-
§§ 841(b)(1)(A), 851. On appeal, he requests that we declare the mandatory minimum
life sentence of section 841(b)(1)(A) unconstitutional under the equal protection
guarantees of the Fifth Amendment. Johnson contends that, though the possession of
“user amounts” of cocaine base was punishable as a felony in state court, it would not
have been punishable as a felony in federal court. There is no rational basis, he
argues, for imposing a mandatory minimum sentence on those defendants who were
previously convicted under Missouri law, but not on those convicted under federal
law.

       Our decision in United States v. Curtis, 965 F.2d 610 (8th Cir. 1992), squarely
addresses Johnson’s equal protection argument. In Curtis, the defendant argued that
his sentence should not be enhanced due to a prior Illinois conviction for the
possession of methalqualone. Id. at 614. He claimed that other states, such as Iowa,
California, and New York, classified the same offense as a misdemeanor, resulting in
an unconstitutional disparity of sentences. Id. We held that the sentencing disparity
did not violate the defendant’s right to equal protection because the heavier penalty
served Congress’s legitimate purpose of “deterring repeat offenders and segregating
repeat offenders from the rest of society” for long periods of time. Id. at 615; see also
United States v. Collins, 340 F.3d 672, 679-80 (8th Cir. 2003) (reiterating that
mandatory life sentences for drug offenses after two prior felony convictions do not
violate the Eighth Amendment). Obliged to follow Curtis, we affirm Johnson’s
sentence.

                                           E.

       Unlike his punishment for Count One, Brandon’s concurrent life sentence on
Count Five was not mandatory. Perhaps due to an oversight by the district court, the
Guidelines range was not calculated, and the sentence was imposed without any
discussion of the sentencing factors of 18 U.S.C. § 3553(a) or explanation of why a
life sentence was chosen. Brandon did not object to these errors, and because they are

                                          -13-
procedural in nature, we may only review for plain error. United States v. Burnette,
No. 07-1476, 2008 U.S. App. LEXIS 5154, at *7 (8th Cir. Mar. 11, 2008); see Gall
v. United States, 128 S. Ct. 586, 596-97 (2007) (listing procedural errors). Under
plain error review, Brandon must prove that (1) there was an error, (2) the error was
plain, (3) it affects substantial rights, and (4) it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Burnette, 2008 U.S. App. LEXIS 5154,
at *10.

       Given the lack of a Guidelines calculation, reference to the section 3553(a)
factors, or explanation of the reason for choosing a life sentence, an error existed and
was plain. See United States v. Guarino, No. 07-2350, 2008 U.S. App. LEXIS 4373,
at *4 (8th Cir. Feb. 29, 2008). Substantial rights are affected if he would have
received a more favorable sentence absent the error. Id.; see United States v. Pirani,
406 F.3d 543, 552 (8th Cir. 2005) (en banc). Assuming that the presentence
investigation report correctly stated that the Guidelines range was 262 to 327 months,
there is a reasonable probability that, but for this error, Brandon would have received
a lighter sentence on Count Five. Because substantial rights were affected, we turn
to the fourth factor.

       To allow a procedural oversight to increase a sentence from a fixed term to life
imprisonment would undermine the public’s confidence in the fairness and integrity
of criminal sentencing process. See United States v. Warren, 361 F.3d 1055, 1059
(8th Cir. 2004). Consequently, we remand the sentence on Count Five for
resentencing. Because there do not remain any factual issues in dispute, we instruct
the district court to resentence Brandon on the existing record. See United States v.
Kendall, 475 F.3d 961, 964 (8th Cir.), cert. denied, 127 S. Ct. 2954 (2007) (favoring
specificity in remands for resentencing).




                                             -14-
                                       IV.

      For the foregoing reasons, we vacate the sentence imposed on Carlos Brandon
on Count Five of the Second Superseding Indictment and remand for resentencing on
the existing record. In all other respects, the judgments as to Brandon and Dayron
Johnson are affirmed.
                       ______________________________




                                       -15-